DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Notice of Allowability in response to the amendment filed 19 April 22. 
Applicant’s amendments to the specification and Claims 1, 4, and 5, addition of Claims 21-32 and cancellation of Claims 6-20 have been received and are acknowledged. 
The applicant's claim for benefit of as a continuation of US App 16/517, 203 ( US Patent 10521799; filed 19 July 2019) has been received and acknowledged.
Examiner withdraws the objections to the specification and the rejections under 35 USC 112 in view of Applicant’s amendments. 
Examiner withdraws the double patenting rejection in view of the filling of a Terminal Disclaimer on 19 April 22. 
Claims 1-5 and 21-32 have been examined and are pending.



Reasons for Allowance
	The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of US 9589268 B2 Hammad hereinafter referred to as Hammad generally discloses methods and systems of effecting secure communication payment information to merchants including a fake expiration date feature/dynamic expiration date feature. US 2013/0144776 Al, Webster et al hereinafter referred to as Webster, discloses a system for secure transmission of data identifying a payment instrument with an assigned temporary expiration date feature. US 2018/0330383 Al, Pontious et al. hereinafter referred to as Pontious discloses a temporary use credit account including temporary account number, temporary expiration date and temporary security code features .
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach: in a credit card transaction, using an artificial expiration date, wherein the artificial expiration date is prior to the actual
expiration date and on or after a current date, as a confirmation feature of a
secure payment process prior to authenticating the transaction in order to
determine whether process payment via merchant-specific tokens.
The specific claim language that the prior art of record fails to teach is:
decrypt the encrypted information to obtain a credit card number, an artificial expiration date, a merchant identifier (ID), and a transaction amount, wherein the transaction amount is associated with a transaction between a merchant and a customer; 
authenticate the credit card number in response to:
the credit card number being found in [[the]] a stored database of credit card numbers; and
the credit card number being associated with the customer; and by way of a second API communication, either: 
in response to an affirmative authentication, send a transaction approval code to the payment processing system, wherein the artificial expiration date is on or before an actual expiration date associated with the credit card number wherein the payment processing system is provided with the artificial expiration date during the transaction and the transaction is completed using a merchant- specific token; or 4Appl. No. 16/678,092Docket No.: 1988.0156C Response Dated April 19, 2022Examiner: PUTTAIA H, ASHA Reply to Office Action of February 9, 2022TC/A.U. 3691 
in response to: (i) an unsuccessful authentication, or (ii) the artificial expiration date being prior to the actual expiration date and on or after a current date, deny the payment to the merchant by sending a transaction denial code.
For these reasons, independent Claims 1, 21  and 27 are deemed to be allowable over the prior art of record, and claims 2-5, 22-26 and 28-32  are allowed by virtue of their dependency on an allowed claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHA PUTTAIA H/
Primary Examiner, Art Unit 3691